Exhibit 10.61

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

This Second Amendment to Lease Agreement (this “Amendment”) is made as of the
1st day of July, 2002, by and between DMV SUB 4 LLC, a Delaware limited
liability company (“Landlord”), and INVISION TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                         Tenant and WHLNF Real Estate Limited Partnership
(“WHLNF”) entered into that certain Lease Agreement dated February 11, 1997, as
amended by that certain First Amendment to Lease Agreement dated December 10,
1997 (collectively the “Lease”), for premises located in Building II (the
“Building”) located at 7151 Gateway Boulevard, in the Bridgeway Technology
Center, in the City of Newark, County of Alameda, State of California, all as
more particularly set forth in the Lease (the “Original Premises”).

 

B.                           WHLNF conveyed all of its interest in the Building
and the Park to Landlord by grant deed.

 

C.                           Landlord and Tenant desire to amend the Lease upon
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

The Lease is hereby amended as follows:

 

1.        Expansion of Premises.  In addition to the Original Premises currently
leased by Tenant, on September 1, 2002 (the “Effective Date”), Landlord and
Tenant agree that Tenant shall also lease approximately 18,742 rentable square
feet located at 7007 Gateway Boulevard, Newark, California 94560 (the “Expansion
Premises”), as depicted on the floor plan attached hereto and made a part
thereof as Exhibit A.  All terms, covenants and conditions of the Lease, as
amended hereby, shall cover the lease of the Expansion Premises during the
Expansion Period (as defined below).

 

2.        Expansion Premises Term.  The term of the Lease covering the Expansion
Premises shall be for a period of twenty five (25) months from and including the
Effective Date to and including September 30, 2004 (the “Expansion Period”).

 

3.        Condition of Expansion Premises.  Landlord shall not be responsible
for making any improvements to the Expansion Premises and Tenant agrees to
accept the Expansion Premises in their “as-is” condition as of the date hereof,
including without limitation, leaving all currently existing racking in the
Expansion Premises for Tenant’s use thereof during the Expansion Period.
Landlord shall, at its sole cost and expense, provide Tenant with an allowance
of Fifty Six Thousand Two Hundred Twenty Six and No/100 Dollars ($56,226.00)
(the

 

--------------------------------------------------------------------------------


 

“Allowance”) for the purpose of Tenant’s installation of general improvements to
the Expansion Premises subject to compliance with the provisions of Section 10.1
of the Lease. The Allowance shall be  available for application to the cost of
such improvements only to the extent such improvements have been completed on or
before December 31, 2002, absent any Landlord-caused  delays related thereto.
The Allowance shall be paid to Tenant or to Tenant’s Contractor(s) (as
hereinafter defined) or Tenant’s agents at Tenant’s direction, within fifteen
(15) business days after the receipt of written notice, accompanied by the
following (an “Application for Payment”): (i) invoices covering the subject
work, (ii) a written certification from Tenant’s architect that the work
described on all such invoices has been substantially completed in accordance
with the plans and specifications approved by Landlord, and (iii) copies of
conditional or unconditional, partial or complete waivers of lien, as
appropriate, from all contractors subcontractors and materialmen (“Tenant’s
Contractor(s)”) covering all work which is the subject of the invoices so
submitted, and (iv) in the event payment is to be made to Tenant, copies of any
applicable documentation that indicates that Tenant has made payment to Tenant’s
Contractor(s) or agents related to the invoices for which payment is requested.
Tenant and Landlord agree that all costs of the work in excess of the Allowance
shall be paid by Tenant prior to any disbursement by Landlord of the Allowance. 
If any portion of the Allowance exceeds the costs of the work for which it is
applicable, Tenant shall not be entitled to any payment, rent reduction, or
credit therefor.  Tenant may enter the Expansion Premises prior to the Effective
Date to ready the Expansion Premises for its occupancy upon all of the terms of
the Lease other than the obligation to pay rent for the Expansion Premises, in
whatever form.

 

4.        Rent Amendment.  Commencing on October 1, 2002, and continuing
throughout the Expansion Period, the monthly Base Rent due under the Lease for
the Expansion Premises, shall be Seventeen Thousand Eight Hundred Four and
90/100 Dollars ($17,804.90). No Base Rent applicable to the Expansion Premises
shall be due for the month of September, 2002.

 

5.        Tenant’s Percentage Share.  Commencing on October 1, 2002, and
continuing throughout the Expansion Period, Tenant’s Share of Operating
Expenses, of Tax Expenses, of Common Area Utility Costs and of Utility Expenses,
pursuant to Sections 6.1, 6.2 and 7 of the Lease, respectively, as applicable to
the Expansion Premises, shall be ten and 98/100 percent (10.98%) based on 18,742
rentable square feet for the Expansion Premises and 170,675 rentable square feet
for the Park).

 

6.        Meaning of “Premises”.  From and after the Effective Date, wherever in
the Lease, as amended hereby, the term “Premises” is used (other than in the
terms “Expansion Premises” and “Original Premises”), it shall mean and refer to
both the Expansion Premises and the Original Premises.

 

7.        Brokers.  Landlord shall pay to CB Richard Ellis (“Landlord’s Broker”)
a commission in connection with this Amendment as provided for in a separate
agreement between Landlord and Landlord’s Broker. Tenant and Landlord agree
that, except for Landlord’s Broker

 

2

--------------------------------------------------------------------------------


 

and Insignia/ESG, Inc.  (“Tenant’s Broker”), who shall be free to share the
commission paid by Landlord to Landlord’s Broker, as they may agree, no brokers
or finders have been involved in the transaction described in this amendment and
Landlord and Tenant agree that in the event any other broker, salesperson or
other person makes any claim for any commission or finder’s fee based upon the
lease of the Expansion Premises to Tenant or any other items or interests
contemplated by this Amendment, the party through whom said broker, salesperson
or other person makes its claim shall defend, indemnify and hold harmless the
other party from said claim and all liabilities, costs and expenses relating
thereto, including reasonable attorneys’ fees, which may be incurred by such
other party in connection with such claim.

 

8.        Entire Agreement.  This Amendment and the Lease contain all of the
covenants, conditions and agreements between the parties concerning the
Premises, and shall supersede all prior correspondence, agreements and
understandings concerning the Premises, both oral and written.

 

9.        Authority.  Each person executing this Amendment on behalf of a party
hereto represents and warrants that he or she is authorized and empowered to do
so and to thereby bind the party on whose behalf he or she is authorized and
empowered to do so and to thereby bind the party on whose behalf he or she is
signing.

 

10.      Definitions.  All capitalized terms used herein shall have the meanings
set forth herein or, if not set forth herein, shall have the meanings set forth
in the Lease for said terms.

 

11.      Effect of Amendment.  Except as specifically amended hereby, all of the
terms and conditions of the Lease shall be and remain in full force and effect.

 

12.      Incorporation of Recitals.  The Recitals and Sections 1, 2, 3, 4, 5, 6,
7, 8, and 10 set forth above in this Amendment are hereby incorporated into the
Lease by this reference.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date and year hereinabove first written.

 

 

TENANT:

 

 

LANDLORD:

InVision Technologies, Inc.
a Delaware corporation

 

 

DMV Sub 4, LLC

 

a Delaware limited liability company

By:

/s/ Ross Mulholland

 

 

 

 

By:

DMV Investors, LLC,

Name:

Ross Mulholland

 

 

 

 

a Delaware limited liability

 

 

 

 

company, its sole member

Its:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Lend Lease Real Estate
Investments, Inc., a Delaware
corporation, its manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peggy A. Toppin

 

 

 

Its:

Peggy A. Toppin
Vice President

 

 

 

4

--------------------------------------------------------------------------------